United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                          May 25, 2006
                                    FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                     _____________________                                   Clerk
                                          No. 05-50119
                                        Summary Calendar
                                     _____________________

       UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                               versus

       CHARLES PHELPS, JR., also known as Mr. D,
       also known as Dave Smith,

                                              Defendant-Appellant.
                  __________________________________________________

                         Appeal from the United States District Court
                              for the Western District of Texas
                                 USDC No. 6:03-CR-197-6
                  __________________________________________________

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the reasons given in its order dated

January 4, 2005. The court there found that Charles Phelps Jr. failed to prove that he owned an

interest in the forfeited property. That finding is supported by the evidence and is free of error.

       Any pending motions are denied.

       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.